07/29/2021
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                            AT NASHVILLE
                                        April 13, 2021 Session

                 STATE OF TENNESSEE v. VINCENT PARKER LEE

                       Appeal from the Circuit Court for Macon County
                              No. 07-132   Brody Kane, Judge1


                                   No. M2020-00572-CCA-R3-CD


Aggrieved of his convictions of rape of a child, aggravated sexual battery, and incest, the
defendant, Vincent Parker Lee, appeals. In this appeal, the defendant asserts that the
evidence was insufficient to support his convictions of rape of a child; that the trial court
erred by permitting the State to ask leading questions of the child rape victim; that the
State’s failure to make an election of offenses at the close of its case-in-chief resulted in
plain error; that the cumulative effect of the alleged errors deprived him of the right to a
fair trial; and that the trial court erred by imposing consecutive sentences. We find no
deficiency in the State’s proof and no error in either the trial court’s ruling with regard to
the State’s examination of the child rape victim or the consecutive alignment of the
sentences. The State’s failure to elect offenses at the close of its case-in-chief was error,
but, because the error can be classified as harmless beyond a reasonable doubt, it does not
rise to the level of plain error. Consequently, we affirm the judgments of the trial court.

                Tenn. R. App. P. 3; Judgments of the Circuit Court Affirmed

JAMES CURWOOD WITT, JR., J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS, P.J., and CAMILLE R. MCMULLEN, J., joined.

Brennan M. Wingerter, Assistant Public Defender (on appeal); and Tom Bilbrey, Assistant
District Public Defender (at trial), for the appellant, Vincent Parker Lee.

Herbert H. Slatery III, Attorney General and Reporter; T. Austin Watkins, Assistant
Attorney General; Tommy Thompson, District Attorney General; and Tom Swink and
Justin Harris, Assistant District Attorneys General, for the appellee, State of Tennessee.




1
    The Honorable David E. Durham presided over this case until his retirement.
                                                  OPINION

              The Macon County Grand Jury charged the defendant with five counts of
rape of a child and five counts of incest for acts of abuse committed against his step-
daughter, J.M., and his daughter, T.M.2

               At the September 8, 2009 trial, T.L., the victims’ mother testified that the
defendant, her ex-husband, was T.M.’s father and J.M.’s step-father and that the couple
also shared a son, S.L. In 2007, the family lived in Macon County. In June of that year,
J.M. “came to me and told me that she was molested by my husband.” T.L. confronted the
defendant with J.M.’s allegations when he returned home from work, saying that when he
pulled into the driveway of the family home, she “ran to the truck and pulled him out of
the truck and was hitting him and pushing him.” T.L. told the defendant “what [J.M.] had
told me, and he said he didn’t want to hear it from me, he wanted to hear it from her.” The
defendant and T.L. went inside, and T.L. encouraged J.M. to tell the defendant what she
had previously told T.L. T.L. testified that J.M. repeated the allegations, and the defendant
“kept saying, no, I didn’t do that, I didn’t do that. And she said; yes, you did. And he said,
well, if I did do that, then why didn’t you stop me, why didn’t you say something.” T.L.
said that J.M. told the defendant that “she was scared he would hurt [her] some more.”
T.L. recalled that, at that point, the defendant began to cry and say that he “couldn’t have
done that.” The defendant then “commenced to begging me to kill him.” T.L. said that
she told the defendant to “just get out,” and he “asked me if we could go to counseling to
get help.” T.L. testified that she “told him, no, and I kicked him in his chest and he fell on
the ground and I was hitting him some more and kicking him some more.” The defendant
left, and T.L. went into the residence to lie down with the victim.

                T.L. testified that, on the following morning, she “commenced to calling
doctors, hospitals, Health Department to ask for a rape kit” and was told that she should
call the sheriff’s department. T.L. said that she telephoned the sheriff’s department. T.L.’s
grandmother drove T.L. and her daughters to the sheriff’s department. After questioning
the girls, an officer drove J.M. and T.M. “to get the rape kits done.”

               T.L. recalled that S.L. broke his arm on February 11, 2007, and that he spent
the night in the hospital as a result. T.L. stayed at the hospital with S.L. while the defendant
stayed home with J.M. and T.M.

                Nine-year-old J.M. testified that, at one time, she lived with her mother,
father, sister, and brother in Tennessee and that she lived in Florida at the time of trial.
2
          As is the policy of this court, we refer to the victims of sexual offenses by their initials. In keeping
with our goal of protecting the anonymity of the victims, we also refer to their mother and brother by their
initials.
                                                       -2-
J.M. said that she referred to her breasts as “[p]epparonis,” her buttocks area as her “tush,”
and her genital area as her “monkey.” J.M. testified that the defendant touched “[m]y
monkey and my tush” on the night that T.L. was at the hospital with S.L. after S.L. broke
his arm. After saying that it was “kind of hard to” describe how the defendant had touched
her, she said that “[h]e stuck his hand inside my underwear” and “was touching me” “[o]n
my monkey and my tush.” She said that she knew that the defendant had touched her inside
her “monkey” because she “felt it.” J.M. testified that the defendant also touched her with
his penis, saying, “He put his thing in my underwear.” She said that she felt the defendant’s
penis inside her “monkey.” Eventually the defendant “stopped and he fell asleep.”

              J.M. testified that the defendant touched her on another occasion in her
bedroom when the family lived “in the house that my brother broke his arm in.” She
explained, “He put his hand in my underwear and he was touching me and then he stopped
and he went in his room and fell asleep. I was scared. I turned around and then I laid down
and fell asleep.” J.M. confirmed that the defendant had put his hand under her “nighties”
and had touched her skin. She said that he “just put his hand on” her tush “and then took
it off.”

               J.M. testified that on yet another occasion, the defendant “put his hand in my
underwear under my nightie” and touched her “monkey” with his fingers. She said that
the defendant’s finger went inside her “monkey” “only once.” J.M. said that she knew that
the defendant’s finger had gone inside her vagina because she “felt it.” J.M. reported that
the defendant touched her “every night” and that she “would just lay there and be still.”
J.M. said that she disclosed the abuse to her mother and that her mother “packed all his
stuff and put it outside.”

             During cross-examination, J.M. clarified that the two particular incidents
when the defendant penetrated her vagina took place “before and when” S.L. “broke his
arm, and after that, whenever I told my mom, that was inside a trailer after my brother
broke his arm.”

               Seven-year-old T.M. testified that on one occasion when she lived with her
mother, father, sister, and brother in a trailer in Tennessee, she awoke to find the defendant
“tapping on” her “chochee,” which was her name for her genital area, with “[h]is finger.”
She said that the incident occurred after her brother broke his arm.

              Macon County Sheriff’s Department Detective Bill Cothron testified that he
and Detective Danny Fisher investigated the allegations against the defendant. He
interviewed the defendant on June 7, 2007. The video recording of the interview was
played for the jury. The defendant was placed in a holding cell following the interview
while Detective Cothron discussed the case with Detective Fisher, DCS Case Manager
                                             -3-
Samantha Davis Britton, and Sumner County Sheriff’s Department Detective Tim Bailey.
Following that discussion, Detective Cothron interviewed the defendant a second time just
after midnight on June 8, 2007. A video recording of that interview was also played for
the jury. In the recordings, the defendant acknowledged having touched J.M. and T.M. as
they described.

              During cross-examination, Detective Cothron conceded that he was aware
that the defendant had been to the emergency room and transferred to Moccasin Bend
Mental Health Institute (“Moccasin Bend”) early in the day on June 7, 2007. He agreed
that the defendant had indicated at several points during the interrogation that he had no
memory of the alleged offenses. He did wake the defendant for the second interview,
which occurred after midnight.

               Following Detective Cothron’s testimony, the State rested. The trial court
granted the defendant’s motion for judgment of acquittal and directed a verdict in his favor
on Counts 4, 5, 9, and 10, which counts alleged child rape and incest of T.M., but denied
the defendant’s motion for judgment of acquittal on the remaining counts. The defendant
elected to testify.

               The 31-year-old defendant testified that he married T.L. in May 2003 and
that the family moved to Tennessee in January 2007. The defendant said that when T.L.
confronted him about “a statement that [J.M.] had made to her about me touching her,” he
“told her, I don’t remember. I don’t recall something like that happened.” The defendant
said that he “was just devastated” and “overwhelmed at the fact of what was said,” so he
went to the hospital at approximately 3:00 a.m. He told the workers at the hospital that he
“was being attacked spiritually from the enemy, the devil, you know, and he was using
certain things against me to try to get me to take my life.”

              The defendant testified that he told hospital personnel that he was “hearing
voices,” so they gave him “a shot” “to help relax . . . and stop those voices.” He said that
the shot “really doped me up.” Thereafter, a police officer transported him to Moccasin
Bend in Chattanooga. The defendant could not recall what time he arrived at Moccasin
Bend because he “was really in and out of it because of that medicine.” After a brief
evaluation, the defendant was released, and the police officer took him back to the hospital
in Macon County.

               The defendant testified that, when he arrived at the hospital, he got into his
car and returned to the family residence. Shortly after he arrived home, a different police
officer arrived and transported him to the sheriff’s office, where he was placed in a holding
cell. The defendant maintained that he had no independent recollection of the first
interview with Detective Cothron and that he only remembered “bits and pieces” that had
                                             -4-
“come back to my mind from watching the video.” The defendant said that, during the
interrogation, he “felt overwhelmed” and “weak. I felt mentally drained. I felt scared.”
He said that the detectives yelled at and threatened him. The defendant acknowledged
having made incriminating admissions, particularly during the second interview, but he
attributed those admissions to his “mental state of confusion.” He claimed that he told the
detectives “what they wanted to hear” because he believed that they would help him and
because he “just wanted to get this over” so that he could “go home.” He insisted that he
did not commit any of the charged offenses and that he only confessed “[b]ecause my mind
was weakened and my physical state was exhausted and I wanted it over with. I said what
would end it.” He explained that he “wanted the help that they were offering me,” saying
that he thought the officers “were going to help me find out what was really going on with
me, with my family, that they were going to help me go back home.”

               During cross-examination, the defendant testified that he did not believe that
J.M. lied when she said that he “touched her” but that “she was used by a lie.” He
explained, “I told you earlier, the enemy is out to get each and every one of us. He’s going
to use whoever and whatever he can to destroy us.” The defendant said that the allegations
were “put in her head” and in his head “by the same enemy.” As to his confession, he said
that the detectives “pointed towards certain things and I guess I went with the rest of it.”
The defendant claimed that he realized that the allegations and his admissions were false
“[w]hen the truth started being represented to me.” He explained that, after he was
incarcerated, he “grew longer in the word and I started to walk with God and listening and
deciphering the two voices that go on inside each and every one of us, I started telling the
difference between the devil’s voice and his lies and God’s truth.” The defendant said that,
at that point, he “started to realize that [the devil’s] lying, that he’s always been a liar and
he’s going to use the most convincing effects.”

              The defendant testified that he had previously been committed to the hospital
“three or four times for psychological problems.” He said that he heard voices telling him
to commit suicide and that the injection given to him at the hospital “suppressed [the
voices] to a point where they weren’t as forceful.” He added, “I believe that the devil is
trying to put me away because he’s terrified of the fact that I can make a difference in
God’s world.” He maintained that “the only thing that I’m guilty of is not knowing how
to stand against something that’s so evil and destroying.”

              Based upon this evidence, the jury convicted the defendant as charged in
Counts 1 and 2 of the rape of J.M. and Counts 6 and 7 of incest with J.M. In Count 3, the
jury acquitted the defendant of the rape of T.M. but convicted him of the lesser included
offense of aggravated sexual battery. The jury acquitted the defendant of incest with T.M.,
as charged in Count 8.

                                              -5-
              Following a sentencing hearing, the trial court imposed sentences of 25 years
for each of the defendant’s convictions of rape of a child and a sentence of 12 years for his
conviction of aggravated sexual battery, all of which sentences must be served at 100
percent by operation of law, and ordered that they be served consecutively. The court
imposed sentences of six years for each of the defendant’s convictions of incest and ordered
that they be served concurrently with the coordinating child rape convictions. The total
effective sentence is, therefore, 62 years.

                The defendant filed a timely motion for new trial on December 2, 2009. For
reasons that do not appear in the record, no further action occurred until the filing of an
amended motion for new trial on February 6, 2020. Judge Brody Kane, who replaced
original trial Judge David E. Durham, held a hearing on the motion on February 7, 2020,
and issued a written order denying the motion on February 21, 2020. The defendant filed
a timely notice of appeal. In this appeal, the defendant challenges the sufficiency of the
convicting evidence for his convictions of rape of a child, the trial court’s ruling with regard
to the State’s examination of J.M., the State’s failure to make an election of offenses, and
the sentencing decision of the trial court. He also contends that the cumulative effect of
the alleged errors deprived him of the right to a fair trial.

                                            I. Sufficiency

              The defendant challenges the sufficiency of the convicting evidence for his
convictions of rape of a child, arguing that the State failed to establish the element of
penetration.3 The State asserts that the evidence was sufficient.

                Sufficient evidence exists to support a conviction if, after considering the
evidence—both direct and circumstantial—in the light most favorable to the prosecution,
any rational trier of fact could have found the essential elements of the crime beyond a
reasonable doubt. Tenn. R. App. P. 13(e); Jackson v. Virginia, 443 U.S. 307, 319 (1979);
State v. Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011). This court will neither re-weigh the
evidence nor substitute its inferences for those drawn by the trier of fact. Dorantes, 331
S.W.3d at 379. The verdict of the jury resolves any questions concerning the credibility of
the witnesses, the weight and value of the evidence, and the factual issues raised by the
evidence. State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Significantly, this court
must afford the State the strongest legitimate view of the evidence contained in the record
as well as all reasonable and legitimate inferences which may be drawn from the evidence.
Id.


3
       The defendant does not challenge the sufficiency of the evidence supporting his conviction of the
aggravated sexual battery of T.M.
                                                  -6-
              “Rape of a child is the unlawful sexual penetration of a victim by the
defendant or the defendant by a victim” if the victim is between the ages of three and 13.
T.C.A. § 39-13-522(a) (2006). “Sexual penetration” is defined as “sexual intercourse,
cunnilingus, fellatio, anal intercourse, or any other intrusion, however slight, of any part of
a person’s body or of any object into the genital or anal openings of the victim’s, the
defendant’s, or any other person’s body, but emission of semen is not required.” Id. § 39-
13-501(7).

               In this case, nine-year-old J.M. testified that the defendant, her step-father,
put his penis and finger inside her “monkey,” her euphemism for vagina, on the night that
S.L. broke his arm and had to spend the night in the hospital. T.L. testified that S.L. broke
his arm on February 11, 2007. J.M. said that she knew the defendant had placed his finger
and penis inside her “monkey” because she had “felt it.” J.M. testified that on an occasion
before S.L. broke his arm, the defendant “put his hand in my underwear under my nightie”
and touched her “monkey” with his fingers. She said that she knew that the defendant’s
finger penetrated her vagina because she “felt it.” In our view, this evidence was sufficient
to establish the element of penetration.

                                  II. Examination of J.M.

              The defendant next challenges the trial court’s allowing the prosecutor to
lead during the direct examination of J.M. and argues that the prosecutor’s leading
questions, combined with his inaccurate characterization of J.M.’s answers to some
questions, planted ideas in J.M.’s head. The State contends that the examination was
appropriate and that the trial court did not err by allowing the prosecutor some leeway in
questioning the nine-year-old victim.

               Because Tennessee Rule of Evidence 611 vests the trial court with wide
discretion in controlling the presentation of evidence, see Tenn. R. Evid. 611(a), we review
this decision concerning the presentation of evidence under an abuse of discretion standard,
see State v. Caughron, 855 S.W.2d 526, 540 (Tenn. 1993). Generally, “[a] trial court
abuses its discretion when it applies incorrect legal standards, reaches an illogical
conclusion, bases its ruling on a clearly erroneous assessment of the proof, or applies
reasoning that causes an injustice to the complaining party.” State v. Phelps, 329 S.W.3d
436, 443 (Tenn. 2010).

              Rule 611 permits the use of leading questions during direct examination
when “necessary to develop the witness’s testimony.” Tenn. R. Evid. 611(c)(1). This court
has specifically held that a trial court does not err by permitting leading questions of child
sex offense victims on direct examination when necessary to fully develop the witness’s
testimony. Swafford v. State, 529 S.W.2d 748, 749 (Tenn. Crim. App. 1975). The trial
                                              -7-
court overruled the defendant’s objection to the prosecutor’s leading J.M., stating that it
was “allowing a lot of latitude on the way they’re questioning . . . given the fact that we’ve
got a nine year old.” Indeed, J.M., who was nine-years-old at the time of trial, clearly had
difficulty answering questions, often offering non-verbal answers. She said on more than
one occasion that it was “kind of hard to” describe how the defendant had touched her. As
evidenced by the euphemisms she used to identify the parts of the body, J.M. lacked the
language to fully describe the defendant’s assault. Under these circumstances, the trial
court did not err by permitting the prosecutor to lead J.M.

              Additionally, the prosecutor’s questions did not amount to a gross
mischaracterization of her earlier testimony as the defendant claims. After saying that it
was “kind of hard to” describe how the defendant had touched her, J.M. said that “[h]e
stuck his hand inside my underwear” and “was touching me” “[o]n my monkey and my
tush.” The prosecutor then asked, “Your monkey and your tush, okay. Now, you said a
minute ago, I think, that he touched inside your monkey? Did you say that?” Although
J.M. had not specifically said that the defendant had touched “inside [her] monkey,” she
replied to this question in the affirmative. The questions that followed were a fair
characterization of J.M.’s earlier testimony that the defendant had touched inside her
“monkey” and “tush” with his hand “inside my underwear”:

                     Q. Now, how did you know that he was touching you
              inside your monkey?

                     A. I felt it.

                      Q. You felt it, okay. Now, you said he used his hand;
              is that right?

                     A. U-huh (affirmative).

                     Q. Did he use a finger?

                     A. Uh-huh (affirmative).

                     ....

                     Q. And he put it inside your monkey?

                     A. Yes.

                     Q. Now, did he do anything else to you?
                                             -8-
                    A. (Witness nods her head up and down.)

                     Q. You’re nodding yes. Remember, go ahead and say
             yes if he did.

                    A. Yes.

                   Q. He did, all right. Well, let’s talk about that for a
             minute, okay. Your daddy has private parts, too, right?

At that point, J.M. said that she called the defendant’s penis “his thing” and that she had
never seen it but that he had touched her with it. She said, “He put his thing in my
underwear.” The prosecutor then attempted to clarify:

                    Q. And did he touch your monkey with his thing?

                    A. Yes.

                    Q. He did?

                    A. Yes, sir.

                    Q. Did he touch inside your monkey with his thing?

                    A. Yes, sir.

                     Q. Okay, [J.M.] how did he do that? How did you know
             that his thing was inside your monkey?

                    A. I felt it.

                    Q. You felt it, all right. What did you do then?

                    A. I was scared so I just laid there.

In our view, the prosecutor’s questions were a fair restatement of J.M.’s earlier answers
and were designed to clarify her testimony rather than “plant ideas” in her head.




                                            -9-
                                      III. Election of Offenses

               The defendant next contends that he is entitled to a new trial because the
State committed plain error when it failed to make an election of offenses at the close of
its case-in-chief. The State argues that the defendant waived plenary review of this issue
by failing to object at trial or raise the issue in his motion for new trial and that he cannot
establish entitlement to relief via review for plain error.

              The indictment charged the defendant with two counts of rape of a child and
two counts of incest for acts committed against J.M. Count 1 alleged an offense occurring
“on or before June 7, 2007,” and Count 2 alleged an offense occurring “between February
1, 2007 and June 6, 2007.” J.M. testified that the defendant touched inside her vagina with
his finger and his penis on the day that S.L. broke his arm. T.L. testified that S.L. broke
his arm on February 11, 2007. J.M. testified that, on an occasion before S.L. broke his
arm, the defendant touched inside her vagina with his finger. She also testified that, on
another occasion, the defendant touched her buttocks and that he touched her “every night”
and that she “would just lay there and be still.”

              When the evidence adduced at trial indicates that the defendant has
committed more offenses against the victim than were charged in the indictment, the State
must elect the offense upon which it intends to rely for each count of the indictment in
order to protect “the defendant’s state constitutional right to a unanimous jury verdict by
ensuring that jurors deliberate and render a verdict based on the same evidence.”4 State v.
Johnson, 53 S.W.3d 628, 631 (Tenn. 2001); see also State v. Kendrick, 38 S.W.3d 566,
568 (Tenn. 2001); State v. Brown, 992 S.W.2d 389, 391 (Tenn. 1999); State v. Walton, 958

4
         Our prior decisions with regard to juror unanimity are moored in state constitutional law because,
until very recently, the Supreme Court had not concluded that the Sixth Amendment right to a jury trial as
incorporated via the 14th Amendment required a unanimous jury verdict. In Ramos v. Louisiana, however,
the Court concluded:

                          There can be no question either that the Sixth Amendment’s
                unanimity requirement applies to state and federal criminal trials equally.
                This Court has long explained that the Sixth Amendment right to a jury
                trial is “fundamental to the American scheme of justice” and incorporated
                against the States under the Fourteenth Amendment. This Court has long
                explained, too, that incorporated provisions of the Bill of Rights bear the
                same content when asserted against States as they do when asserted against
                the federal government. So if the Sixth Amendment’s right to a jury trial
                requires a unanimous verdict to support a conviction in federal court, it
                requires no less in state court.

Ramos v. Louisiana, 590 U.S. ____, 140 S. Ct. 1390, 1397 (2020) (citations omitted).

                                                   -10-
S.W.2d 724, 727 (Tenn. 1997). The election requirement arises most often when a
defendant is alleged to have performed multiple sexual acts over a lengthy period of time
against young children who are unable to provide the exact date on which any one act
occurred. See, e.g., Johnson, 53 S.W.3d at 631; Brown, 992 S.W.2d at 391-92. Our
supreme court has held that when an “indictment charges that sex crimes occurred over a
span of time, evidence of unlawful sexual contact between the defendant and the victim
allegedly occurring during the time charged in the indictment is admissible,” but the State
“must elect at the close of its case-in-chief the particular offense for which it is seeking a
conviction” in order “to preserve a criminal defendant’s right under the state constitution
to a unanimous jury verdict” while allowing “latitude in the prosecution of criminal acts
committed against young children who are frequently unable to identify a specific date on
which a particular offense was committed.” State v. Knowles, 470 S.W.3d 416, 423-24
(Tenn. 2015) (citations omitted).

               The State did not make an election of offenses at the close of its case-in-chief
but did differentiate between the offenses during its closing argument:

                     Now, let’s take this, we have three counts of rape of a
              child. This [d]efendant is charged with three counts. We have
              two different victims. . . .

                       . . . . [J.M.] testified that when her little brother . . . .
              broke his arm, and . . . the mother, had to take [him] to the
              hospital, and that left this man at home with little [J.M.] and
              little [T.M.], and you heard her say what this man did to her.

                     . . . . This man she called daddy put his finger insider
              her monkey and put his penis inside her monkey, and she told
              you that from this stand.

                     Not only did she tell you that from the stand but you
              heard him.

                    You heard [J.M.] talk about two different times that this
              man did that to her. One time was when [S.L.] broke his arm
              and she was in his bed. The other time, he came in her room.
              ...

                     She was in bed. She wasn’t asleep, and he put his hand
              on her monkey and he put his hand in her monkey. He used
              one finger and he penetrated. . . . He stuck his finger in her
                                              -11-
              monkey in her bed.

                     Now, that’s two counts. Remember, two counts of rape
              of a child against [J.M.]. . . . I want you to remember that when
              she testified to two. She said it happened many times, but those
              are the two that I want you to really remember, those two
              counts of rape of a child.

The defendant did not object to the State’s failure to elect offenses at the close of its case-
in-chief, did not object to the State’s characterization of the offenses in its closing
argument, and did not raise the issue in his motion for new trial.

               Whether properly assigned or not, however, this court may, “[w]hen
necessary to do substantial justice, . . . consider an error that has affected the substantial
rights of a party at any time, even though the error was not raised in the motion for a new
trial.” Tenn. R. App. P. 36(b). This court will grant relief for plain error only when:

              the record clearly establishes what occurred in the trial court;
              (2) the error breached a clear and unequivocal rule of law; (3)
              the error adversely affected a substantial right of the
              complaining party; (4) the error was not waived for tactical
              purposes; and (5) substantial justice is at stake; that is, the error
              was so significant that it “probably changed the outcome of the
              trial.”

State v. Hatcher, 310 S.W.3d 788, 808 (Tenn. 2010) (quoting State v. Smith, 24 S.W.3d
274, 282-83 (Tenn. 2000)). The party claiming plain error bears the burden of satisfying
all five criteria as a prerequisite to plain error review. See id. Because each factor must be
established, we need not consider all five factors when a single factor indicates that relief
is not warranted. State v. Fayne, 451 S.W.3d 362, 372 (Tenn. 2014) (citing State v.
Bledsoe, 226 S.W.3d 349, 355 (Tenn. 2007)). “[A]n error would have to [be] especially
egregious in nature, striking at the very heart of the fairness of the judicial proceeding, to
rise to the level of plain error.” Fayne, 451 S.W.3d at 372 (citation omitted) (alterations in
Fayne).

              “Because the election requirement safeguards a criminal defendant’s
fundamental, constitutional right to a unanimous jury verdict, errors pertaining to the
sufficiency of the prosecution’s election are subject to plain error review.” Knowles, 470
S.W.3d at 424 (citing Burlison v. State, 501 S.W.2d 801, 804 (Tenn. 1975); Kendrick, 38
S.W.3d at 567; Walton, 958 S.W.2d at 726-27 (Tenn. 1997); State v. Clabo, 905 S.W.2d
197, 204 (Tenn. Crim. App. 1995)). “When applying plain error review,” we are mindful
                                              -12-
“that the election requirement is merely a means by which to protect the right to a
unanimous verdict. There is no right to a perfect election, and . . . the election requirement
may be satisfied in a variety of ways.” Knowles, 470 S.W.3d at 424. Importantly, “the
election requirement applies to offenses, not to the facts supporting each element of the
offense.” Id.

               Here, the record clearly indicates what happened in the trial court, the first
prerequisite to plain error review. See Knowles, 470 S.W.3d at 425. It is clear from the
State’s closing argument that it considered the two acts of penetration that occurred on the
night S.L. broke his arm as a single offense charged as a single count of rape of a child.5
The trial court, when ruling on the defendant’s motion for judgment of acquittal, also
classified the three acts of penetration about which J.M. testified as two offenses of rape of
a child. The court observed that J.M.

                talked about one incident when her brother broke his arm that
                she was penetrated with the [d]efendant’s penis and finger.
                Before he broke his arm she testified that the [d]efendant
                touched her butt, but he’s not charged with that.

                       After he broke his arm, her brother, when they were
                living in the house, she testified that he put his hand on her
                vagina and one finger did penetrate her vagina. So as far as the
                two counts, rape of a child on her, I think there’s clearly enough
                proof.

               When the proof is viewed in this light, the State was not required to elect
between the different forms of penetration, and jury unanimity is not implicated. See State
v. Keen, 31 S.W.3d 196, 208 (Tenn. 2000) (“Our research reveals no case, however, in
which we have held that the right to a unanimous jury verdict encompasses the right to
have the jury unanimously agree as to the particular theory of guilt supporting conviction
for a single crime.”). “[T]here is no general requirement that the jury reach agreement on
the preliminary factual issues which underlie the verdict.” Id. at 209. That being said, the
State should have made this clear at the close of its case-in-chief, and its failure to do so
arguably “breached a clear and unequivocal rule of law.” Knowles, 470 S.W.3d at 425.
“Viewed in a commonsense fashion and in the context of the trial proof,” particularly in
light of the State’s closing argument, however, the State’s failure to make an election at
the close of its case-in-chief “did not create a substantial risk of a non-unanimous verdict,

5
        J.M.’s testimony that the defendant touched her on her “tush” does not satisfy the elements of rape
of a child and, in consequence, does not implicate jury unanimity. Similarly, J.M.’s statement that the
defendant touched her “every night” lacks the specificity necessary to support a conviction for rape of a
child and thus presents no unanimity issue.
                                                   -13-
cause a substantial injustice, or likely change the outcome of the trial.” Knowles, 470
S.W.3d at 426-27. Under these circumstances, the State’s failure to make an election at
the close of its case-in-chief “does not rise to the level of plain error which warrants
overturning the jury’s verdict.” Id. at 428.

                                       IV. Sentencing

               The defendant contends that the trial court erred by ordering partially
consecutive sentences without “address[ing] the fact that, by imposing the maximum
sentences in Counts 1, 2, and 3, and then running them all consecutive to each other, the
total effective sentence of 62 years at 100% was effectively a life sentence.” The State
avers that the trial court did not abuse its discretion by imposing consecutive sentences.

               In determining the sentence length for the defendant’s convictions of rape of
a child and aggravated sexual battery, the trial court applied enhancement factors 1, that
the defendant had a history of criminal convictions or criminal behavior in addition to those
necessary to establish the sentencing range; 3, that the offense involved more than one
victim; 4, that the victim was particularly vulnerable because of age; 7, that the offense was
committed for sexual gratification; and 14, that the defendant abused a position of private
trust. See T.C.A. § 40-35-114(1), (3), (4), (7), and (14). The trial court applied Code
section 40-35-115(b)(5) to align the three top charges consecutively, but ruled that the
incest charges should be aligned concurrently, for a total effective sentence of 62 years.

               Our supreme court has adopted an abuse of discretion standard of review for
sentencing and has prescribed “a presumption of reasonableness to within-range sentencing
decisions that reflect a proper application of the purposes and principles of our Sentencing
Act.” State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). The application of the purposes
and principles of sentencing involves a consideration of “[t]he potential or lack of potential
for the rehabilitation or treatment of the defendant . . . in determining the sentence
alternative or length of a term to be imposed.” T.C.A. § 40-35-103(5). Trial courts are
“required under the 2005 amendments to ‘place on the record, either orally or in writing,
what enhancement or mitigating factors were considered, if any, as well as the reasons for
the sentence, in order to ensure fair and consistent sentencing.’” Bise, 380 S.W.3d at 698-
99 (quoting T.C.A. § 40-35-210(e)). Under the holding in Bise, “[a] sentence should be
upheld so long as it is within the appropriate range and the record demonstrates that the
sentence is otherwise in compliance with the purposes and principles listed by statute.” Id.
at 709.

             The standard of review adopted in Bise “applies similarly” to the imposition
of consecutive sentences, “giving deference to the trial court’s exercise of its discretionary
authority to impose consecutive sentences if it has provided reasons on the record
                                            -14-
establishing at least one of the seven grounds listed in Tennessee Code Annotated section
40-35-115(b).” State v. Pollard, 432 S.W.3d 851, 861 (Tenn. 2013).

              As indicated, the trial court imposed consecutive sentences on the ground
listed in Code section 40-35-115(b)(5), which provides:

              (b) The court may order sentences to run consecutively if the
              court finds by a preponderance of the evidence that:

                     ....

              (5) The defendant is convicted of two (2) or more statutory
              offenses involving sexual abuse of a minor with consideration
              of the aggravating circumstances arising from the relationship
              between the defendant and victim or victims, the time span of
              defendant’s undetected sexual activity, the nature and scope of
              the sexual acts and the extent of the residual, physical and
              mental damage to the victim or victims[.]

T.C.A. § 40-35-115(b)(5). The evidence established that the defendant raped J.M., his
step-daughter, when she was only seven years old and that he sexually assaulted T.M., his
daughter, when she was only six years old. J.M. testified that she was frightened by the
assaults and that she did not want to reveal them because she thought the defendant would
“hurt her more.” In light of this proof, the trial court did not abuse its discretion by
imposing consecutive sentences.

                                   V. Cumulative Error

             Finally, the defendant asserts that the cumulative effect of the errors at trial
deprived him of the right to a fair trial. Having considered each of the above issues and
concluded that the defendant is not entitled to relief for any, we need not consider the
cumulative effect of the alleged errors. State v. Hester, 324 S.W.3d 1, 77 (Tenn. 2010)
(“To warrant assessment under the cumulative error doctrine, there must have been more
than one actual error committed . . . .”).

                                        Conclusion

              Based on the foregoing analysis, we affirm the judgments of the trial court.

                                                    _________________________________
                                                   JAMES CURWOOD WITT, JR., JUDGE
                                            -15-